PER CURIAM.
The employer/carrier appeals a worker’s compensation order which we hereby affirm, except as to the Judge’s refusal to consider the claimant’s “average current earnings” in computing the § 440.15(1), Fla. Stat., compensation offset. The carrier is entitled to such offset, based on 80% of the claimant’s average weekly wage, only so long as the § 440.15(1), Fla.Stat. offset does not exceed the federal offset under 42 U.S.C. § 424a, based on 80% of the claimant’s “average current earnings.” Beulah Baptist Church v. Brantley, IRC Order 2— 3907 (September 11, 1979).
Accordingly, the order is affirmed in part and reversed in part, and the cause is remanded for further proceedings consistent with this opinion.
LARRY G. SMITH, Acting C. J., and SHAW and WENTWORTH, JJ., concur.